Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 9/19/2022. Claims 1, 8 and 14 have been amended. Claims 1-20 are now pending in this Application.

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that Caspi does not disclose “collecting a history of statistics for objects” or “predicting statistics for database object using the history of statistics for the object” “testing a workload using the predicted statistics”
In response to Applicant’s argument, the examiner submits that Caspi discloses “predicting their possible future path, and avoiding or minimizing the overlap between inserted playback objects and the predicted future path of objects in the live video. one possibility for the prediction of the path of live objects is to collect statistics about the path taken by objects that appeared earlier and selecting for each live objects a historic object that was at a similar location with similar properties as the live object. The path taken by that historical object can be used to estimate the future path of the live object (par [0040])”. In order to prevent collision/overlap between live and playback objects, even without object extraction on the live video, we can detect the location of live objects in a couple of frames, and their future trajectory based on objects that appeared preciously in the scene (par [0042]). Caspi collect statistics about the path of an object that appeared in a history of the object to predict the future of the object and estimate their future trajectory based on objects that appeared previously. Therefore, Caspi discloses collecting a history for an object, predicting a future for an object using the history and test the workload.
Applicant argues that Alon does not disclose “switch an access path of the database object to the updated access path at the upcoming database maintenance window”.
In response to Applicant’s argument, the examiner submits that Alon discloses “the access path policy may be updated by adding an access path to the policy, deleting an access path from the policy or changing an attribute of an access path. Moreover, a planned change task may involve modifying an access path attribute (par [0016]). Pre-validating may include detecting a nonconformance of access paths with the access path policy and modifying the planned change task to conform the access paths to the access path policy (Par [0017]). A access path change plan and pre-validation (par [0027]). Therefore, Alon discloses this limitation.
Applicant argues that the “objects” in Caspi is different from “objects” in the invention.
In response to applicant’s argument, the examiner submits that there is no explanation the different in the claim limitation.
Applicant argues that Caspi does not disclose “database object”.
In response to Applicant’s argument, the examiner submits that Caspi discloses “objects” and storing objects in database (Par [0039, 0061]).
Therefore, the examiner maintained the rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi (U.S. Pub No. 2020/0036909 A1), and in view of Esposito et al (U.S. Pub No. 2008/0282124 A1).

As per claim 1, Caspi discloses a method comprising: 
collecting, by a computing device, a history of statistics for database objects (Par [0040]); 
predicting, by the computing device, statistics for the database object using the history of statistics (par [0040] predict the path of object); 
testing, by the computing device, a workload using the predicted statistics for the database object (Par [0040, 0059]); 
determining, by the computing device, at least one database object to maintain based on the testing the workload (Par [0039-0040]); and 
maintaining, by the computing device, the determined at least one database object (Par [0040-0041, 0049]).
Caspi does not explicitly disclose testing workload. However, Esposito discloses testing workload (par [0017, 0019]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Esposito into the teachings of Caspi in order to improve the efficiency of a product validation (Par [0004]).As per claim 2, Caspi discloses the method according to claim 1, wherein the testing the workload is performed offline (Par [0059-0060]). As per claim 14. A system comprising: 
a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device;
program instructions to collect a history of statistics for database objects; program instructions to predict for the database object statistics using the history of statistics for the database object (par [0040] predict the path of object); 
program instructions to test a workload using the predicted statistics for the database object (Par [0040, 0059]); 
program instructions to determine at least one database object to maintain based on the testing the workload (Par [0039-0040]); and
program instructions to maintain the determined at least one database object, wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory (Par [0040-0041, 0049, 0070] and inventive concept 20).
Caspi does not explicitly disclose testing workload. However, Esposito discloses testing workload (par [0017, 0019]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Esposito into the teachings of Caspi in order to improve the efficiency of a product validation (Par [0004]).
As per claim 15, Caspi discloses the system according to claim 14, wherein the testing the workload is performed offline (Par [0059-0060]). 

Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi (U.S. Pub No. 2020/0036909 A1), and in view of Alon et al (U.S. Pub NO. 2005/0256961 A1).

As per claim 8, Caspi discloses a computer program product, the computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to: 
collect a history of statistics for database objects; predict statistics for the database object corresponding to an upcoming database maintenance window using the history of statistics for the database object (par [0040] predict the path of object).
determine an updated access path of a database object using the predicted statistics for the database object (Par [0040] Inventive concept 11).
Caspi does not explicitly discloses switch an access path of the database object to the updated access path at the upcoming database maintenance window. 
Alon discloses switch an access path of the database object to the updated access path at the upcoming database maintenance window (Par [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Alon into the teachings of Caspi in order to detect inconsistencies in the physical and logical access path (Par [0007]).As per claim 12, Alon discloses the computer program product according to claim 8, wherein the switching the access path of the database object is performed in response to the updated access path being validated (Par [0013]).



Claim(s) 9-10 and 13is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi and Alon et al, and further in view of Saha et al (U.S. Patent No. 10,613,899).
As per claim 9, Caspi and Alon do not explicitly disclose the computer program product according to claim 8, wherein the predicting the statistics comprises using a line regression method. 
However, Saha discloses wherein the predicting the statistics comprises using a line regression method (Claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Saha into the teachings of Caspi as modified by Alon in order to provide an accurate predict a run time (Col 2 lines 10-12).
As per claim 10, Saha discloses the computer program product according to claim 8, wherein the predicting the statistics comprises using a random forest regression method (Col 10 lines 1-10). 
As per claim 13, Saha discloses the computer program product according to claim 8, the program instructions further being executable to compare newly collected statistics with the predicted statistics to determine an accuracy of the predicted statistics (Fig 6). 




Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi and Alon et al,  and further in view of Cheng et al (U.S. Pub No. 2014/0012835 A1).

As per claim 11, Caspi and Alon do not explicitly disclose the computer program product according to claim 8, wherein the predicted statistics comprise a fullkeycard statistic and a cluster ratio statistic.
However, Cheng discloses wherein the predicted statistics comprise a fullkeycard statistic and a cluster ratio statistic (Par [0030, 0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Cheng into the teachings of Caspi as modified by Alon in order to provide an updating a statistical view data (Par [0004]).

Claim(s) 3-5, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi and Esposito et al, and further in view of Alon et al (U.S. Pub NO. 2005/0256961 A1).

As per claim 3, Caspi discloses the method according to claim 1, wherein the testing the workload comprises, for each of the database objects: saving a current access path of the database object; generating an updated access path of the database object using the predicted statistics (Par [0040] and intensive 11).
Caspi and Esposito do not explicitly disclose validating the updated access path of the database object. 
However, Alon discloses validating the updated access path of the database object (Par [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Alon into the teachings of Caspi as modified by Esposito in order to detect inconsistencies in the physical and logical access path (Par [0007]).As per claim 4, Alon discloses the method according to claim 3, wherein the at least one database object to maintain is determined based on the validating the updated access paths (par [0013]). As per claim 5, Alon discloses the method according to claim 3, wherein, for each of the determined at least one database object, the maintaining the database object comprises switching the current access path of the database object to the updated access path of the database object (Par [0027]). 
As per claim 16. The system according to claim 14, wherein the testing the workload comprises, for each of the database objects: saving a current access path of the database object; generating an updated access path of the database objects using the predicted statistics (Par [0040] and intensive 11).
Caspi and Esposito do not explicitly disclose validating the updated access path of the database object. 
However, Alon discloses validating the updated access path of the database object (Par [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Alon into the teachings of Caspi as modified by Esposito in order to detect inconsistencies in the physical and logical access path (Par [0007]).As per claim 17, Alon discloses the system according to claim 16, wherein the at least one database object to maintain is determined based on the validating the updated access paths (Par [0013]). As per claim 18, Alon discloses the system according to claim 16, wherein, for each of the determined at least one database object, the maintaining the database object comprises switching the current access path of the database object to the updated access path of the database object (par [0027]). 



Claim(s)  6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi and Esposito et al, and further in view of Zait et al (U.S Pub No. 2020/0042522 A1).

As per claim 6, Caspi and Esposito do not explicitly disclose the method according to claim 1, wherein the predicted statistics correspond to a next maintenance window of a relational database. 
However, Zait discloses wherein the predicted statistics correspond to a next maintenance window of a relational database (Par [0018, 0095]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Alon into the teachings of Caspi as modified by Esposito in order to minimize the effect of statistics maintenance on database (Par [0002]).
As per claim 19, Caspi and Esposito do not explicitly disclose the system according to claim 14, wherein the predicted statistics correspond to a next maintenance window of a relational database. 
However, Zait discloses wherein the predicted statistics correspond to a next maintenance window of a relational database (Par [0018, 0095]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Alon into the teachings of Caspi as modified by Esposito in order to minimize the effect of statistics maintenance on database (Par [0002]).


Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi and Esposito et al, and further in view of Bastide et al (U.S. Pub No. 2015/0269155 A1).

As per claim 7, Esposito disclose the method according to claim 1, wherein the predicting the statistics is performed using a prediction model (Par [0017]).
Caspi and Esposito do not explicitly disclose modifying the prediction model based on feedback received regarding the predicted statistics. 
However, Bastide discloses modifying the prediction model based on feedback received regarding the predicted statistics (Par [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bastide into the teachings of Caspi as modified by Esposito in order to enhance feedback for users of social network (Par [0001]).
As per claim 20. Esposito discloses the system according to claim 14, wherein the predicting the statistics is performed using a prediction model (Par [0017]).
Caspi and Esposito do not explicitly disclose modifying the prediction model based on feedback received regarding the predicted statistics. 
However, Bastide discloses modifying the prediction model based on feedback received regarding the predicted statistics (Par [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bastide into the teachings of Caspi as modified by Esposito in order to enhance feedback for users of social network (Par [0001]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 14, 2022
/THU N NGUYEN/Examiner, Art Unit 2154